On Rehearing of Denial of Transfer
Per Curiam.
Appellee has filed petition for rehearing on our denial of transfer of this cause from the Appellate Court.
On rehearing thereof our previous opinion [reported in 247 Ind. 46, 208 N. E. 2d 476] is modified to read as follows:
Transfer of said cause to this Court is denied for the reason that it was error for the trial court to give to the jury appellee’s instructions 7 and 11. We do not, however, by our denial of transfer necessarily approve that portion of the Appellate Court’s opinion with regard to the giving of appellant City of Evansville’s instruction No. 5, and the refusal to give appellant Craig’s instruction No. 16.
Subject to such modification appellee’s petition for rehearing is denied on said petition to transfer.
Achor, J., not participating.
Note. — Reported in 208 N. E. 2d 476. Rehearing denied 211 N. E. 2d 171.